NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCO PEREYDA-RIOS,                             No. 19-16695

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00032-RM

 v.
                                                MEMORANDUM*
STEPHEN MORRISON,

                Defendant-Appellee,

and

ARIZONA DEPARTMENT OF PUBLIC
SAFETY; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Marco Pereyda-Rios appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his 42 U.S.C. § 1983 action alleging Fourteenth Amendment due

process violations caused by misinformation published on a sex offender website.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Stephens v.

Union Pac. R.R. Co., 935 F.3d 852, 854 (9th Cir. 2019). We affirm.

      The district court properly granted summary judgment because Pereyda-Rios

failed to raise a genuine dispute of material fact as to whether defendant Morrison

was personally involved in any constitutional violation or whether there was a

causal connection between Morrison’s conduct and any such violation. See Starr

v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (“A defendant may be held liable as a

supervisor under § 1983 if there exists either (1) his or her personal involvement in

the constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” (citation and

internal quotation marks omitted)).

      We reject as without merit Pereyda-Rios’s contention that the district court

was biased against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-16695